Exhibit 10.3

EXECUTION VERSION

_____________________________________________________________________________

REGISTRATION RIGHTS AGREEMENT

by and between

SEAWORLD ENTERTAINMENT, INC.

and

HILL PATH CAPITAL LP

HILL PATH CAPITAL PARTNERS LP

HILL PATH CAPITAL CO-INVESTMENT PARTNERS LP

HILL PATH CAPITAL PARTNERS-H LP

HILL PATH CAPITAL PARTNERS CO-INVESTMENT E LP

HILL PATH CAPITAL PARTNERS CO-INVESTMENT E2 LP

HILL PATH CAPITAL PARTNERS CO-INVESTMENT S LP

HEP FUND LP

HM FUND LLP

HILL PATH CAPITAL PARTNERS GP LLC

HILL PATH CAPITAL PARTNERS E GP LLC

HILL PATH CAPITAL PARTNERS S GP LLC

HILL PATH INVESTMENT HOLDINGS LLC

HILL PATH HOLDINGS LLC

HE GP LLC

HM GP LLC

Dated as of May 27, 2019

_____________________________________________________________________________

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Article I DEFINITIONS    

2

 

Article II DEMAND REGISTRATION RIGHTS    

5

 

 

Section 2.1

Long-Form Registration     5

 

 

Section 2.2

Short-Form Registration     5

 

 

Section 2.3

Shelf Registration     5

 

 

Section 2.4

Payment of Expenses for Demand Registrations     6

 

 

Section 2.5

Priority     7

 

 

Section 2.6

Restrictions     7

 

 

Section 2.7

Selection of Underwriters     8

 

 

Section 2.8

Additional Rights     8

 

Article III PIGGYBACK REGISTRATIONS    

8

 

 

Section 3.1

Right to Piggyback     8

 

 

Section 3.2

Priority on Primary Registrations     8

 

 

Section 3.3

Priority on Secondary Registrations     9

 

 

Section 3.4

Selection of Underwriters     9

 

 

Section 3.5

Payment of Expenses for Piggyback Registrations     9

 

Article IV ADDITIONAL AGREEMENTS    

9

 

 

Section 4.1

Holders’ Agreements     9

 

 

Section 4.2

Company’s Agreements     10

 

 

Section 4.3

Suspension of Resales     10

 

Article V REGISTRATION PROCEDURES    

11

 

 

Section 5.1

Company Obligations     11

 

Article VI REGISTRATION EXPENSES    

14

 

 

Section 6.1

The Company’s Expenses     14

 

 

Section 6.2

The Stockholder’s Expenses     14

 

Article VII INDEMNIFICATION    

15

 

 

Section 7.1

By the Company     15

 

 

Section 7.2

By Each Holder of Registrable Securities     15

 

 

Section 7.3

Procedure     16

 

 

Section 7.4

Survival     16

 

Article VIII CONTRIBUTION    

16

 

i

 

 



 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Section 8.1

Contribution     16

 

 

Section 8.2

Equitable Considerations; Etc.     17

 

Article IX COMPLIANCE WITH RULE 144 AND RULE 144A    

17

 

 

Section 9.1

Compliance with Rule 144 and Rule 144A     17

 

Article X PARTICIPATION IN UNDERWRITTEN REGISTRATIONS    

17

 

 

Section 10.1

Participation in Underwritten Registrations     17

 

Article XI MISCELLANEOUS    

18

 

 

Section 11.1

Amendments and Waivers     18

 

 

Section 11.2

Successors and Assigns     18

 

 

Section 11.3

Descriptive Headings     18

 

 

Section 11.4

Notices     18

 

 

Section 11.5

GOVERNING LAW; MUTUAL WAIVER OF JURY TRIAL     19

 

 

Section 11.6

Reproduction of Documents     20

 

 

Section 11.7

Remedies     20

 

 

Section 11.8

Further Assurances     20

 

 

Section 11.9

No Presumption Against Drafter     20

 

 

Section 11.10

Severability     20

 

 

Section 11.11

Entire Agreement     21

 

 

Section 11.12

Execution in Counterparts     21

 

 

Section 11.13

Effectiveness; Termination     21

 

 

Section 11.14

No Third Party Beneficiaries     21

 

 

Section 11.15

Waiver of Certain Damages     21

 

 

 

 

ii

 

 



 

 

 

 

 



 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 27, 2019,
is by and between SeaWorld Entertainment, Inc., a Delaware corporation (the
“Company”), and Hill Path Capital LP (“Hill Path”), a limited partnership
organized under the laws of Delaware, Hill Path Capital Partners LP (“Hill Path
Capital”), a Delaware limited partnership, Hill Path Capital Co-Investment
Partners LP (“Hill Path Co-Investment”), a Delaware limited partnership, Hill
Path Capital Partners-H LP (“Hill Path H”), a Delaware limited partnership, Hill
Path Capital Partners Co-Investment E LP (“Hill Path E”), a Delaware limited
partnership, Hill Path Capital Partners Co-Investment E2 LP (“Hill Path E2”), a
Delaware limited partnership, Hill Path Capital Partners Co-Investment S LP
(“Hill Path S”), a Delaware limited partnership, HEP Fund LP (“HEP Fund”), a
Delaware limited partnership, HM Fund LP, a Delaware limited partnership (“HM
Fund”), Hill Path Capital Partners GP LLC, a Delaware limited liability company,
as the general partner of each of Hill Path Capital, Hill Path Co-Investment and
Hill Path H, Hill Path Capital Partners E GP LLC, a Delaware limited liability
company, as the general partner of each of Hill Path E and Hill Path E2, Hill
Path Capital Partners S GP LLC, a Delaware limited liability company, as the
general partner of Hill Path S, HE GP LLC, a Delaware limited liability company
as the general partner of HEP Fund, HM GP LLC, a Delaware limited liability
company, as the general partner of HM Fund, Hill Path Investment Holdings LLC, a
Delaware limited liability company as the investment management of each of Hill
Path, Hill Path Co-Investment, Hill Path H, Hill Path E, Hill Path E2 and Hill
Path S, and Hill Path Holdings LLC, a Delaware limited liability company as the
general partner of Hill Path (together, the “Hill Path Entities” and,
individually, a “Hill Path Entity”) and any other parties that become party
hereto as holders of Registrable Securities (as defined below) pursuant to
Section 11.2.

RECITALS

WHEREAS, the Hill Path Entities have agreed to acquire beneficial ownership of
13,214,000 shares of Common Stock (as defined below) and simultaneous with the
execution of this Agreement, the Company and Hill Path are entering into a
Stockholders Agreement (as defined below) with the Company;

WHEREAS, the Company is entering into this Agreement in consideration of, and as
a condition and inducement to, Hill Path Capital’s willingness to enter into the
Stockholders Agreement; and

WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement (as defined below), the Company and Hill Path Entities wish to define
certain registration rights granted to the Hill Path Entities on the terms and
conditions set out in this Agreement.

NOW, THEREFORE, in consideration of the recitals and the mutual premises,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------

 

 

 

Article I

DEFINITIONS

In addition to capitalized terms defined elsewhere in this Agreement, the
following capitalized terms shall have the following meanings when used in this
Agreement:

“Agreement” as defined in the Preamble.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day in New
York, NY on which banking institutions are authorized by law or regulations to
close.

“Closing” as defined in the Stock Purchase Agreement.

“Commission” means the U.S. Securities and Exchange Commission and any successor
agency performing comparable functions.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” as defined in the Preamble.

“Demand Registrations” as defined in Section 2.3(a).

“Demand Registration Statements” as defined in Section 2.3(a).

“Effective Date” means the date on which the Closing occurs.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, as the same shall be in effect from time to time.

“Governmental Authority” means any regional, federal, state or local
legislative, executive or judicial body or agency, any court of competent
jurisdiction, any department, political subdivision or other governmental
authority or instrumentality, or any arbitral authority, in each case, whether
domestic or foreign.

“HEP Fund” as defined in the Preamble.

“Hill Path” as defined in the Preamble.

“Hill Path Affiliate” as defined in the Stockholders Agreement.

“Hill Path Capital” as defined in the Preamble.

“Hill Path Co-Investment” as defined in the Preamble.

2

--------------------------------------------------------------------------------

 

“Hill Path E” as defined in the Preamble.

“Hill Path E2” as defined in the Preamble.

“Hill Path Entities” as defined in the Preamble together with any Permitted
Transferee.

“Hill Path H” as defined in the Preamble.

“Hill Path S” as defined in the Preamble.

“Hill Path Stake Permitted Transferee” as defined in the Stockholders Agreement.

“Indemnified Party” as defined in Section 7.3.

“Indemnifying Party” as defined in Section 7.3.

“Long-Form Demand Registration” as defined in Section 2.1(b).

“Long-Form Demand Registration Statement” as defined in Section 2.1(a).

“New Issuance” as defined in the Stockholders Agreement.

“Permitted Transferee” means (i) a Hill Path Entity, (ii) a Hill Path Affiliate
that has executed a joinder agreement to the Stockholders Agreement and (iii) a
Hill Path Stake Permitted Transferee that has been transferred Common Stock as
part of a “Permitted Transfer” in accordance with the terms and conditions of
the Stockholder Agreement and that has agreed to comply with the restrictions in
Section 4(b)(i) of the Stockholders Agreement.

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company or limited liability partnership, an association, a
trust, estate or other fiduciary or any other legal entity, and any Governmental
Authority.

“Piggyback Registration” as defined in Section 3.1.

“Piggyback Registration Statement” as defined in Section 3.1.

“Public Offering” means any offering by the Company of its equity securities to
the public pursuant to an effective registration statement under the Securities
Act or any comparable statement under any comparable federal statute then in
effect (other than any registration statement on Form S-8 or Form S-4 or any
successor forms thereto).

“Registrable Securities” means all shares of Common Stock held by a Stockholder,
including shares of Common Stock purchased in a New Issuance in accordance with
Section 5 of the Stockholders Agreement, and any securities into which the
Common Stock may be converted or exchanged pursuant to any merger,
consolidation, sale of all or any part of its assets, corporate conversion or
other extraordinary transaction of the Company and any equity securities of the
Company then outstanding which were issued or issuable as a dividend, stock
split or other distribution with respect to or in replacement of Common Stock
held by a Stockholder (whether now held or hereafter acquired, and including any
such securities received by a Stockholder upon

3

--------------------------------------------------------------------------------

 

the conversion or exchange of, or pursuant to such a transaction with respect
to, other securities held by such Stockholder). As to any Registrable
Securities, such securities will cease to be Registrable Securities when: (i) a
registration statement covering such Registrable Securities has been declared
effective and such Registrable Securities have been disposed of pursuant to such
effective registration statement; (ii) such Registrable Securities shall have
been sold pursuant to Rule 144 (or any similar provision then in effect) under
the Securities Act; (iii) such Registrable Securities may be sold pursuant to
Rule 144 (or any similar provision then in effect) without limitation thereunder
on volume or manner of sale; (iv) such Registrable Securities cease to be
outstanding, or (v) such Registrable Securities have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities.

“Registration Expenses” as defined in Section 6.1.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, as
the same shall be in effect from time to time.

“Shelf Demand Registration” as defined in Section 2.3(a).

“Shelf Registration Statement” as defined in Section 2.3(a).

“Short-Form Demand Registration” as defined in Section 2.2.

“Short-Form Demand Registration Statement” as defined in Section 2.2.

“Stockholder” means a Hill Path Entity or any transferee to whom a Hill Path
Entity has transferred Registrable Securities in accordance with the
Stockholders Agreement and to whom registration rights are assigned pursuant to
and in accordance with Section 11.2, in each case that is a holder of
Registrable Securities.

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
the date hereof, by and between the Company and Hill Path.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of the date hereof, among Lord Central Opportunity V Limited, Hill Path Capital
and the other parties thereto.

“Subsidiary” means with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, fifty percent (50%) or more of either (x) the total equity
interests or (y) the total voting power of shares of stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, representatives or trustees thereof, is, in either case, at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof; or (ii) if a
limited liability company, partnership, association or other business entity
(other

4

--------------------------------------------------------------------------------

 

than a corporation), fifty percent (50%) or more of the total equity interests
of such limited liability company, partnership, association or other business
entity is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to own, control or have a
majority ownership interest in a limited liability company, partnership,
association or other business entity (other than a corporation) if such Person
or Persons shall be allocated a majority of such limited liability company,
partnership, association or other business entity gains or losses or shall be or
control the managing director or member, or general partner, of such limited
liability company, partnership, association or other business entity.

Article II

DEMAND REGISTRATION RIGHTS

Long-Form Registration.

 

(a)Subject to the terms of this Agreement and the Stockholders Agreement, a
Stockholder shall be entitled to request registration under the Securities Act
of the resale of all or part of the Stockholder’s Registrable Securities on Form
S-1 or any similar long-form registration statement (a “Long-Form Demand
Registration Statement”); provided, however, that with respect to any request
under this Section 2.1(a): (i) the Company shall not otherwise be eligible at
the time of the request to file a registration statement on Form S-3 or any
similar short form registration statement for the resale of Registrable
Securities by the Stockholder; and (ii) the Stockholder shall, at the
anticipated time of effectiveness of such registration statement, be permitted
under the Stockholders Agreement to sell the Common Stock to be registered
pursuant to the applicable registration statement.

(b)Upon receipt of any written request pursuant to this Section 2.1, the Company
will use its reasonable best efforts to effect the registration under the
Securities Act. A registration requested pursuant to this Section 2.1 is
referred to herein as a “Long-Form Demand Registration.”

Short-Form Registration.

In addition to the Long-Form Demand Registration right provided pursuant to
Section 2.1 above, at any time after the date hereof when the Company is
eligible to use Form S-3, the Stockholder shall be entitled to request, and the
Company shall use reasonable best efforts to cause, registration under the
Securities Act of the resale of all or part of their Registrable Securities on
Form S-3 or any similar short-form registration statement (a “Short-Form Demand
Registration Statement”); provided, however, that with respect to any requests
under this Section 2.2, the Stockholder shall, at the anticipated time of
effectiveness of such registration statement, be permitted under the
Stockholders Agreement to sell the Common Stock to be registered pursuant to the
applicable registration statement. A registration requested pursuant to this
Section 2.2 is referred to herein as a “Short-Form Demand Registration.”

Shelf Registration.

 

5

--------------------------------------------------------------------------------

 

(a)Subject to the terms of this Agreement and the Stockholders Agreement,
commencing at any time after the date a Stockholder is permitted under the
Stockholders Agreement to sell such Stockholder’s Registrable Securities and the
Company is eligible to use Form S-3 or similar short-form registration
statement, a Stockholder shall be entitled to request that the Company file a
shelf registration statement on Form S-3, which, if the Company is a well-known
seasoned issuer, as defined by Securities Act Rule 405, at the time of the
filing of such registration, may be an automatic shelf registration statement
(and will be, if requested by the Stockholder requesting the registration), to
register the resale of all or part of the Stockholder’s Registrable Securities,
pursuant to Securities Act Rule 415 (including the prospectus, amendments and
supplements to the shelf registration statement or prospectus, including pre-
and post-effective amendments, all exhibits thereto and all material
incorporated by reference or deemed incorporated by reference, if any, in such
shelf registration statement) (the “Shelf Registration Statement” and, together
with the Long-Form Demand Registration Statement and the Short-Form Demand
Registration Statement, the “Demand Registration Statements”). A registration
requested pursuant to this Section 2.3(a), including a shelf takedown from a
Shelf Registration Statement, is referred to herein as a “Shelf Demand
Registration” (and, together with the Long-Form Demand Registration and the
Short-Form Demand Registration, the “Demand Registrations”).

(b)The Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to become or be declared effective by the Commission as
soon as practicable after such filing, and shall use its reasonable best efforts
to keep the Shelf Registration Statement effective, from the date such Shelf
Registration Statement becomes effective until the earliest to occur (i) the
first date as of which all of the shares of Registrable Securities included in
the Shelf Registration Statement have been sold or (ii) a period of three (3)
years.

(c)The Stockholder shall be limited to a total of six (6) Long-Form Demand
Registration Statements, Short-Form Demand Registration Statements and Shelf
Registration Statements, in the aggregate, pursuant to Section 2.1, Section 2.2
and Section 2.3, which, for the avoidance of doubt, shall not include a shelf
takedown from a Shelf Registration Statement. Other than as provided by
Section 2.4 and Section 6.1, a registration will not count as a Demand
Registration until the Demand Registration Statement has become effective and,
with respect to an underwritten shelf takedown, the prospectus supplement for
such offer has been filed with the Commission.

Payment of Expenses for Demand Registrations.

The Company will pay all Registration Expenses (as defined in Section 6.1 below)
for up to six (6) Demand Registrations permitted under Section 2.1, Section 2.2
and Section 2.3; provided, however that (a) the Company will pay all
Registration Expenses for any sale pursuant to a broker transaction under the
Shelf Registration Statement until such time as the Stockholder has requested
six (6) Demand Registrations (including any underwritten shelf takedowns from a
Shelf Registration Statement, but excluding any sale pursuant to a broker
transaction under the Shelf Registration Statement), and (b) if the Stockholder
requests more than six (6) Demand Registrations (including any Demand
Registrations forfeited by the Stockholder in accordance with this Section 2.4),
the Stockholder will pay, in connection with such additional Demand
Registrations (including any shelf takedown from a Shelf Registration
Statement), (i) all Registration Expenses; (ii) any underwriting discounts,
commissions, transfer taxes and underwriter fees and disbursements (in
connection with an

6

--------------------------------------------------------------------------------

 

underwritten Demand Registration) relating to the Registrable Securities; and
(iii) the expenses and fees for listing the securities to be registered on each
securities exchange. A registration will not count as a Demand Registration
until the registration statement has become effective and, with respect to an
underwritten shelf takedown, the prospectus supplement for such offer has been
filed with the Commission; provided, however that if a Stockholder fails to
reimburse the Company for reasonable and documented Registration Expenses with
respect to a withdrawn Demand Registration in accordance with Section 6.1, the
Stockholder shall forfeit such withdrawn Demand Registration.

Priority.

In the case of an underwritten offering, if the managing underwriters with
respect to a Demand Registration advise the Company in writing that, in their
opinion, the inclusion of the number of Registrable Securities and other
securities to be included in such underwritten offering creates a substantial
risk that the price per share will be reduced, the Company will include in such
registration, prior to the inclusion of any securities which are not Registrable
Securities, the number of such Registrable Securities that in the opinion of
such underwriters can be sold without creating such a risk. In no event will a
Demand Registration pursuant to Section 2.1, Section 2.2 or Section 2.3 count as
a Demand Registration for purposes of Section 2.3(c) unless (i) all Registrable
Securities requested to be registered in such Demand Registration by the
Stockholder are, in fact, registered in such registration if the offering is not
underwritten, or (ii) at least fifty percent (50%) of all Registrable Securities
requested to be registered in such Demand Registration by the Stockholder are,
in fact, registered in such registration if the offering is underwritten.

Restrictions.

 

(a)The Company will not be obligated to effect any Demand Registration within
ninety (90) days after the effective date of (i) a previous Demand Registration
Statement; or (ii) a previous Piggyback Registration Statement under which the
Stockholder requesting the Demand Registration had piggyback rights pursuant to
Section 3.1 below wherein the Stockholder was permitted to register and sold at
least 50% of the Registrable Securities included in such Piggyback Registration
Statement.

(b)The Company may postpone the filing of a Demand Registration Statement for a
reasonable “blackout period” not in excess of ninety (90) days if (i) the Board
determines that such registration or offering is reasonably likely to materially
interfere with a bona fide business, financing or business combination
transaction of the Company or is reasonably likely to require premature
disclosure of material non-public information, which premature disclosure is
reasonably likely to materially and adversely affect the Company, or (ii) such
registration would require the Company to recast its historical financial
statements or prepare pro forma financial statements, acquired business
financial statements or other information, with which requirement the Company is
reasonably unable to comply.

(c)Such blackout period will end upon the earlier to occur of, (i) in the case
of a bona fide business, financing or business combination transaction, a date
not later than ninety (90) days from the date such deferral commenced, (ii) in
the case of disclosure of non-public information, the earlier to occur of (x)
the filing by the Company of its next succeeding Form 10-K or Form 10-Q, or (y)
the date upon which such information is otherwise disclosed, (iii) in the case
of the

7

--------------------------------------------------------------------------------

 

recasting of historical financial statements, the date upon which such financial
statements are filed by the Company with the Commission, provided however, the
Company shall use its reasonable best efforts to file such statements as
promptly as practicable and (iv) in the case of preparation of pro forma or
acquired business financial statements, a date not later than seventy-five (75)
days after the date of such acquisition. In no event shall there be more than
two (2) blackout periods during any rolling period of three hundred sixty-five
(365) days, and the number of days covered by any one or more blackout periods
pursuant to this Section 2.6 or Section 4.3 shall not exceed one hundred eighty
(180) days in the aggregate during any rolling period of three hundred
sixty-five (365) days.

Selection of Underwriters.

In connection with any underwritten Demand Registration, the Stockholder
initiating the Demand Registration shall have the right to (i) determine the
plan of distribution and (ii) select the investment banker or bankers and
managers to administer the offering, including the lead managing underwriter
(provided that such investment banker or bankers and managers shall be
reasonably satisfactory to the Company).

Additional Rights.

The Company represents that, upon the Closing, it will have no obligation to any
Person (other than the Stockholder) to register any of its securities, and
agrees that it shall not enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Stockholders in this
Agreement or grant any additional registration rights to any person or with
respect to any securities that are not Registrable Securities that adversely
affect the priorities of the Stockholders pursuant to this Agreement.

Article III

PIGGYBACK REGISTRATIONS

Right to Piggyback.

At any time after the date on which a Stockholder is permitted under the
Stockholders Agreement to sell Common Stock, whenever the Company proposes to
register the issuance or sale of any of its Common Stock under the Securities
Act for its own account or otherwise, and the registration form to be used may
be used for the registration of the resale of Registrable Securities (each, a
“Piggyback Registration”) (except for the registrations on Form S-8 or Form S-4
or any successor form thereto) (a “Piggyback Registration Statement”), the
Company will give written notice, at least fifteen (15) days prior to the
proposed filing of such registration statement, to the Stockholder of its
intention to effect such a registration and will use reasonable best efforts to
include in such registration all Registrable Securities (in accordance with the
priorities set forth in Sections 3.2 and 3.3 below) with respect to which the
Company has received written requests for inclusion specifying the number of
Registrable Securities desired to be registered, which request shall be
delivered within fifteen (15) days after the delivery of the Company’s notice.
The Company may postpone or withdraw the filing or the effectiveness of a
Piggyback Registration Statement at any time in its sole discretion.

Priority on Primary Registrations.

If a Piggyback Registration is an underwritten primary offering on behalf of the
Company and the managing underwriters advise the Company in writing that in
their opinion the number of Registrable Securities requested to be included in
the registration creates a substantial risk that the price per share of the
primary securities will be reduced or that the amount of the primary securities
intended to be included on

8

--------------------------------------------------------------------------------

 

behalf of the Company will be reduced, then the managing underwriter and the
Company may exclude securities (including Registrable Securities) from the
registration and the underwriting, and the number of securities that may be
included in such registration and underwriting shall include: (i) first, any
securities that the Company proposes to sell; (ii) second, any Registrable
Securities requested to be included in such registration, pro rata among the
holders of such Registrable Securities on the basis of the total number of
Registrable Securities which are held by such holders, and (iii) third, other
securities, if any, requested to be included in such registration to be
allocated pro rata among the holders thereof.

Priority on Secondary Registrations.

If a Piggyback Registration is an underwritten secondary offering on behalf of
holders of the Company’s securities and the managing underwriters advise the
Company in writing that in their opinion the number of securities requested to
be included in the registration creates a substantial risk that the price per
share of securities offered thereby will be reduced, the Company will include in
such registration: (i) first, the Common Stock requested to be included therein
by the Person requesting such registration and the Registrable Securities
requested to be included in such registration, pro rata among such Person and
the holders of such Registrable Securities on the basis of the total number of
Registrable Securities which are held by such Person and such holders; and
(ii) second, other securities, if any, requested to be included in such
registration to be allocated pro rata among the holders thereof.

Selection of Underwriters.

In connection with any underwritten Piggyback Registration initiated by the
Company, the Company shall have the right to (i) determine the plan of
distribution and (ii) select the investment banker or bankers and managers to
administer the offering, including the lead managing underwriter. In connection
with any underwritten secondary Piggyback Registration, the Person initiating
the Piggyback Registration shall have the right to (i) determine the plan of
distribution and (ii) select the investment banker or bankers and managers to
administer the offering, including the lead managing underwriter (provided that
such investment banker or bankers and managers shall be reasonably satisfactory
to the Company).

Payment of Expenses for Piggyback Registrations.

The Company will pay all Registration Expenses (as defined in Section 6.1 below)
for the Piggyback Registrations under this Article III.

Article IV

ADDITIONAL AGREEMENTS

Holders’ Agreements.

To the extent not inconsistent with applicable law, each holder of Registrable
Securities agrees that upon request of the Company or the underwriters managing
any underwritten offering of the Company’s securities, it will (i) not offer,
sell, contract to sell, loan, grant any option to purchase, make any short sale
or otherwise dispose of, hedge or transfer any of the economic interest in (or
offer, agree or commit to do any of the foregoing) any shares of Common Stock,
or any options or warrants to purchase any shares of Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, whether now owned or hereinafter acquired by
such holder, owned directly (including holding as a custodian) or with respect
to which such holder has beneficial ownership

9

--------------------------------------------------------------------------------

 

within the rules and regulations of the Commission (other than those included by
such holder in the offering in question, if any) without the prior written
consent of the Company or such underwriters, as the case may be, for up to
fourteen (14) days prior to, and during the ninety (90) day period following,
the effective date of the registration statement for such underwritten offering,
and (ii) enter into and be bound by such form of agreement with respect to the
foregoing as the Company or such managing underwriter may reasonably request;
provided that each executive officer and director of the Company also agrees to
substantially similar restrictions.

Company’s Agreements.

The Company agrees not to effect any public sale or public distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the ninety (90) day period following the
effective date of a registration statement of the Company for an underwritten
Public Offering (except as part of any such underwritten registration or
pursuant to registrations on Form S-8 or Form S-4 or any successor forms
thereto), unless the underwriters managing the Public Offering otherwise agree.

Suspension of Resales.

 

(a)The Company shall be entitled to suspend the use of the prospectus forming
any part of a Demand Registration Statement or Piggyback Registration Statement
for a reasonable “blackout period” not in excess of ninety (90) days if (i) the
Board determines that such registration or offering is reasonably likely to
materially interfere with a bona fide business, financing or business
combination transaction of the Company or is reasonably likely to require
premature disclosure of material non-public information, which premature
disclosure is reasonably likely to materially and adversely affect the Company,
or (ii) an offering or sale pursuant to such prospectus would require the
Company to recast its historical financial statements or prepare pro forma
financial statements, acquired business financial statements or other
information, with which requirement the Company is reasonably unable to comply.

(b)The blackout period will end upon the earlier to occur of (i) in the case of
a bona fide business, financing or business combination transaction, a date not
later than ninety (90) days from the date such deferral commenced, (ii) in the
case of disclosure of non-public information, the earlier to occur of (x) the
filing by the Company of its next succeeding Form 10-K or Form 10-Q, or (y) the
date upon which such information is otherwise disclosed, (iii) in the case of
the recasting of historical financial statements, the date upon which such
financial statements are filed by the Company with the Commission, provided
however, the Company shall use its reasonable best efforts to file such
statements as promptly as practicable and (iv) in the case of preparation of pro
forma or acquired business financial statements, a date not later than
seventy-five (75) days after the date of such acquisition. In no event shall
there be more than two (2) blackout periods during any rolling period of three
hundred sixty-five (365) days, and the number of days covered by any one or more
blackout periods under this Section 4.3 or Section 2.6 shall not exceed one
hundred eighty (180) days in the aggregate during any rolling period of
three-hundred sixty five (365) days.

(c)Each holder of Registrable Securities included in any such Demand
Registration Statement or secondary Piggyback Registration Statement and not
previously sold thereunder agrees that upon its receipt of a written
certification from the Company notifying the Stockholder of such suspension, it
will immediately discontinue the sale of any Registrable Securities pursuant

10

--------------------------------------------------------------------------------

 

to such registration statement or otherwise until such Stockholder has received
copies of the supplemented or amended prospectus or until such holder is advised
in writing that the use of the prospectus forming a part of such registration
statement may be resumed and has received copies of any additional or
supplemental filings that are incorporated by reference in such prospectus.

Article V

REGISTRATION PROCEDURES

Company Obligations.

Whenever the Company is required to file a registration statement under this
Agreement or to use its reasonable best efforts to effect the registration of
Registrable Securities, or whenever the holders of Registrable Securities have
requested that the resale of any Registrable Securities be registered pursuant
to this Agreement, the Company shall, as expeditiously as reasonably
practicable:

(a)prepare and, as soon as practicable after the end of the period within which
requests for registration may be given to the Company, file with the Commission
a registration statement with respect to the resale of such Registrable
Securities and use its reasonable best efforts to cause such registration
statement to become effective (provided that before filing a registration
statement or prospectus, or any amendments or supplements thereto, the Company
will furnish copies of all such documents proposed to be filed to one counsel
designated by holders of a majority of the Registrable Securities covered by
such registration statement and to the extent practicable under the
circumstances, provide such counsel an opportunity to comment on any information
pertaining to the holders of Registrable Securities covered by such registration
statement contained therein; and the Company shall consider in good faith any
corrections reasonably requested by such counsel with respect to such
information);

(b)except as otherwise provided in this Agreement (including Section 2.3(b)
hereof), prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus(es) used in connection therewith
as may be necessary to keep such registration statement effective for a period
of not less than the earlier of (i) with respect to a Long Form Demand
Registration Statement, one hundred eighty (180) days, and with respect to a
Short Form Demand Registration Statement, two (2) years, and (ii) the date that
all of the securities covered by the registration statement have been sold, and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

(c)in connection with any filing of any registration statement or prospectus or
amendment or supplement thereto, cause such document (i) to comply in all
material respects with the requirements of the Securities Act and the rules and
regulations of the Commission thereunder and (ii) to not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;

(d)furnish to each seller and underwriter of Registrable Securities, without
charge, such number of copies of such registration statement, each amendment and
supplement thereto, the prospectus(es) included in such registration statement
(including each preliminary prospectus

11

--------------------------------------------------------------------------------

 

and summary prospectus) and such other documents as such seller or underwriter
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;

(e)use its commercially reasonable efforts to register or qualify such
Registrable Securities under such securities or blue sky laws of such
jurisdictions as the Stockholders or underwriter reasonably request, keep each
such registration or qualification effective during the period the associated
registration statement is required to be kept effective, and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller or underwriter to consummate the disposition in such jurisdictions
of such Registrable Securities (provided that the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (ii) consent to
general service of process in any such jurisdiction, or (iii) subject itself or
any of its Subsidiaries to taxation in any material respect in any such
jurisdiction in which it is not subject to taxation);

(f)promptly notify each seller and underwriter of such Registrable Securities
and confirm in writing, when a registration statement has become effective and
when any post-effective amendments and supplements thereto become effective;

(g)promptly notify each seller and underwriter of such Registrable Securities,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, subject to Section 4.3, prepare and deliver a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain any untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

(h)use commercially reasonable efforts to cause all such Registrable Securities
to be listed on each securities exchange on which the same or similar securities
issued by the Company are then listed or if no such securities are then listed,
on a national securities exchange selected by the Company;

(i)provide a transfer agent, registrar and CUSIP number for all such Registrable
Securities not later than the effective date of such registration statement;

(j)enter into such customary agreements (including underwriting agreements in
customary form) and take all such other customary actions as the holders of a
majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

(k)use commercially reasonable efforts to cooperate with each seller and the
underwriter or managing underwriter, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations (consistent with the provisions of the
governing documents thereof) and registered in such names as each seller or the
underwriter

12

--------------------------------------------------------------------------------

 

or managing underwriter, if any, may reasonably request at least three (3)
business days prior to any sale of Registrable Securities;

(l)subject to confidentiality agreements in form and substance acceptable to the
Company, make available for inspection, at such place and in such manner as
determined by the Company in its sole discretion, by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement, and any attorney, accountant or other agent retained by
any such seller or underwriter, financial and other records, pertinent corporate
documents and properties of the Company reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement; provided, however, that any records, information or
documents that are furnished by the Company and that are non-public shall be
used only in connection with such registration;

(m)advise each seller and underwriter of such Registrable Securities, promptly
after it shall receive notice or obtain knowledge thereof, of the issuance of
any stop order by the Commission suspending the effectiveness of such
registration statement or the initiation or threatening of any proceeding for
such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;

(n)make available to its security holders, as soon as reasonably practicable, an
earnings statement (which need not be audited) covering at least twelve
(12) months which shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(o)cooperate and assist in any filing required to be made with the Financial
Industry Regulatory Authority (FINRA);

(p)obtain for delivery to any underwriter of Registrable Securities an opinion
or opinions of counsel for the Company in customary form;

(q)at the request of any seller of such Registrable Securities in connection
with an underwritten offering, furnish on the date or dates provided for in the
underwriting agreement a letter or letters from the independent certified public
accountants of the Company addressed to the underwriters and the sellers of
Registrable Securities, covering such matters as such accountants, underwriters
and sellers may reasonably agree upon, in which letter(s) such accountants shall
state, without limiting the generality of the foregoing, that they are an
independent registered public accounting firm within the meaning of the
Securities Act and that in their opinion the financial statements and other
financial data of the Company included in the registration statement, the
prospectus(es), or any amendment or supplement thereto, comply in all material
respects with the applicable accounting requirements of the Securities Act; and

(r)with respect to underwritten Demand Registrations, make senior executives of
the Company reasonably available to assist the underwriters with respect to, and
participate in, the

13

--------------------------------------------------------------------------------

 

so-called “road show” in connection with the marketing efforts for, and the
distribution and sale of, Registrable Securities pursuant to a registration
statement.

Article VI

REGISTRATION EXPENSES

The Company’s Expenses.

Other than as provided by Section 2.4, the Company will pay all reasonable
expenses incident to the Company’s performance of or compliance with this
Agreement, including: all registration and filing fees; fees and expenses of
compliance with securities or blue sky laws; fees and expenses incurred in
connection with FINRA and rating agencies; costs and expenses related to analyst
and investor presentations and “roadshows”; printing expenses; messenger and
delivery expenses; and fees and disbursements of counsel for the Company; fees
and disbursements of the Company’s registered public accounting firm (including
with respect to “comfort letters”); all reasonable fees and disbursements of one
lead counsel (and one local counsel per jurisdiction as necessary) for all
Stockholders in connection with the registration; reasonable fees and
disbursements of all other Persons retained by the Company; and any other fees
and disbursements customarily paid by issuers of securities (all such expenses
being herein called “Registration Expenses”); provided, however, that, as
between the Company and the Stockholder, underwriting discounts, commissions,
transfer taxes and underwriter fees and disbursements (in connection with an
underwritten Demand Registration) relating to the Registrable Securities will be
borne by the Stockholder. In addition, the Company will pay its internal
expenses (including, but not limited to, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance
obtained by the Company and the expenses and fees for listing the securities to
be registered on each securities exchange.  Notwithstanding the foregoing, if a
request for Demand Registration for which the Company is obligated to pay all
Registration Expenses pursuant to Section 2.4 and this Section 6.1 is
subsequently withdrawn at the request of the Stockholder, the Stockholder shall
forfeit such Demand Registration unless the Stockholder pays (or reimburses the
Company) for all reasonable and documented Registration Expenses with respect to
such withdrawn Demand Registration.

The Stockholder’s Expenses.

To the extent that any expenses incident to any registration are not required to
be paid by the Company, the Stockholder will pay all such expenses which are
clearly and solely attributable to the registration of the Registrable
Securities so included in such registration.

Article VII

INDEMNIFICATION

By the Company.

The Company shall indemnify, to the fullest extent permitted by law, the
Stockholder and, as applicable, each of its trustees, stockholders, members,
directors, managers, partners, officers and employees, and each Person who
controls such holder (within the meaning of the Securities Act), against all
losses, claims, damages, liabilities and expenses (including, but not limited
to, attorneys’ fees and expenses) or actions or proceedings in respect thereof
(whether or not such indemnified Person is party thereto) arising out of or
based upon (a) any untrue or alleged untrue statement of material fact contained
in any registration

14

--------------------------------------------------------------------------------

 

statement, prospectus or preliminary prospectus, or any amendment thereof or
supplement thereto (including, in each case, all documents incorporated therein
by reference), (b) any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (c) any violation or alleged violation by the Company or any of its
Subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its Subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or
related document or report, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by the
Stockholder expressly for use therein or by the Stockholder’s failure to deliver
a copy of the prospectus or any amendments or supplements thereto after the
Company has furnished the Stockholder with a sufficient number of copies of the
same. In connection with an underwritten offering, the Company will indemnify
such underwriters, their officers and directors and each Person who controls
such underwriters (within the meaning of the Securities Act) to the same extent
as provided above with respect to the indemnification of the Stockholder. The
payments required by this Section 7.1 will be made promptly during the course of
the investigation or defense, as and when bills are received or expenses
incurred.

By Each Holder of Registrable Securities.

In connection with any registration statement in which a holder of Registrable
Securities is participating, each such holder will furnish to the Company in
writing such information relating to such holder as requested by the Company and
is reasonably necessary for use in connection with any such registration
statement, prospectus or prospectus supplement and, to the fullest extent
permitted by law, will indemnify the Company and, as applicable, each of its
directors, employees and officers and each Person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of material fact contained in the registration statement, prospectus or
preliminary prospectus, or any amendment thereof or supplement thereto
(including, in each case, all documents incorporated therein by reference), or
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that such untrue statement or omission is contained in or omitted
from any information furnished in writing by such holder for the acknowledged
purpose of inclusion in such registration statement, prospectus or preliminary
prospectus; provided, however, that the obligation to indemnify will be several,
not joint and several, among such holders of Registrable Securities and the
liability of each such holder of Registrable Securities will be in proportion to
and limited to the net amount received by such holder from the sale of
Registrable Securities pursuant to such registration statement, unless such
loss, claim, damage, liability or expense resulted from such holder’s
intentionally fraudulent conduct.

Procedure.

Each party entitled to indemnification under this Article VII (the “Indemnified
Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has received written notice of any claim as to which indemnity may be sought,
and shall permit the Indemnifying Party to assume the defense of any such claim
or any litigation resulting therefrom, provided that the counsel for the
Indemnifying Party who is to conduct the defense of such claim or litigation is
reasonably satisfactory to the Indemnified Party (whose approval shall not be
unreasonably withheld or delayed). The Indemnified Party may participate in such
defense at such Indemnified Party’s expense; provided, however, that the
Indemnifying Party shall bear the expense of such defense of

15

--------------------------------------------------------------------------------

 

the Indemnified Party if (i) the Indemnifying Party has agreed in writing to pay
such expenses, (ii) the Indemnifying Party shall have failed to assume the
defense of such claim or to employ counsel reasonably satisfactory to the
Indemnified Party, or (iii) in the reasonable judgment of the Indemnified Party,
based upon the written advice of such Indemnified Party’s counsel,
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest; provided, however, that in no event
shall the Indemnifying Party be liable for the fees and expenses of more than
one counsel (excluding one local counsel per jurisdiction as necessary) for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same event,
allegations or circumstances. The Indemnified Party shall not make any
settlement without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed. The failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Article VII except and only to
the extent that such failure to give notice shall materially prejudice the
Indemnifying Party in the defense of any such claim or any such litigation. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the prior written consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement (i) that does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation in form and substance reasonably satisfactory to such Indemnified
Party or (ii) that includes an admission of fault, culpability or a failure to
act, by or on behalf of any Indemnified Party.

Survival.

The indemnification (and contribution provisions in Article VIII below) provided
for under this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Party or any officer,
director or controlling Person of such Indemnified Party and will survive the
transfer of securities.

Article VIII

CONTRIBUTION

Contribution.

If the indemnification provided for in Article VII from the Indemnifying Party
is unavailable to or unenforceable by the Indemnified Party in respect to any
costs, fines, penalties, losses, claims, damages, liabilities or expenses
referred to herein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such costs, fines, penalties, losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnifying Party, on the one hand, and Indemnified
Parties, on the other hand, in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the costs, fines, penalties, losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Article VII, any

16

--------------------------------------------------------------------------------

 

legal or other fees or expenses reasonably incurred by such party in connection
with any investigation or proceeding. Notwithstanding this Article VIII, an
indemnifying Stockholder shall not be required to contribute any amount in
excess of the amount by which (i) the total price at which the Registrable
Securities sold by the Stockholder exceeds (ii) the amount of any damages which
such indemnifying holder has otherwise been required to pay by reason of the
untrue or alleged untrue statement or omission or alleged omission giving rise
to such payments, unless such loss, claim, damage, liability or expense in
respect of which contribution is required resulted from such holder’s
intentionally fraudulent conduct.

Equitable Considerations; Etc.

The Company and the Stockholder agree that it would not be just and equitable if
contribution pursuant to this Article VIII were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

Article IX

COMPLIANCE WITH RULE 144 AND RULE 144A

Compliance with Rule 144 and Rule 144A.

For so long as the Company is subject to the reporting requirements of Section
13 or 15(d) of the Exchange Act, the Company shall take such measures and file
such information, documents and reports as shall be required by the Commission
as a condition to the availability of Rule 144 or Rule 144A (or any successor
provisions) under the Securities Act.

Article X

PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

Participation in Underwritten Registrations.

No Person may participate in any registration hereunder which is underwritten
unless such Person (i) agrees to sell its securities on the basis provided in
any underwriting arrangements approved by such Person or Persons entitled
hereunder to approve such arrangements and (ii) completes and executes all
questionnaires, powers of attorney, custody agreements, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

Article XI

MISCELLANEOUS

Amendments and Waivers.

Any waiver, permit, consent or approval of any kind or character on the part of
any such holders of any provision or condition of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in
writing. Any amendment, modification, supplement or restatement of this
Agreement must be effected by written agreement of the Company and Hill Path. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not,

17

--------------------------------------------------------------------------------

 

shall be deemed to extend to any prior or subsequent default, misrepresentation
or breach of warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence. Any amendment,
modification, supplement or restatement or waiver effected in accordance with
this paragraph shall be binding upon the Stockholders and the Company as
provided herein.

Successors and Assigns.

Neither the Company nor any Stockholder shall assign all or any part of this
Agreement without the prior written consent of the Company or Hill Path, as the
case may be; provided, however, that any Stockholder may assign its rights and
obligations under this Agreement in whole or in part to a Permitted  Transferee
to which Registrable Securities are transferred pursuant to, and subject to the
conditions set forth in, the Stockholders Agreement, provided that such assignee
executes and delivers to the Company a counterpart to this Agreement whereby it
agrees to be bound by the terms of this Agreement. Except as otherwise provided
herein, this Agreement will inure to the benefit of and be binding on the
parties hereto and their respective successors and permitted assigns.

Descriptive Headings.

The descriptive headings of this Agreement are inserted for convenience of
reference only and do not constitute a part of and shall not be utilized in
interpreting this Agreement.

Notices.

Any notice or communication by the Company or any Stockholder is duly given if
in writing and delivered in person or by first class mail (registered or
certified, return receipt requested), facsimile transmission or overnight air
courier guaranteeing next day delivery, to the recipient’s address:

If to the Company:

 

9205 South Park Center Loop, Suite 400
Orlando, Florida 32819
Facsimile No.: (407) 226-5039
Attention: General Counsel

 

With a copy to:

 

Latham & Watkins LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Facsimile No.: (312) 993-9767
Attention: Cathy A. Birkeland

     Bradley C. Faris

 

If to a Hill Path Entity:

 

Hill Path Capital LP

150 East 58th Street, 32nd Floor

New York, NY 10155

Attention: Scott I. Ross

18

--------------------------------------------------------------------------------

 

Email: ross@hillpathcap.com

Facsimile: (646) 619-4844

 

With a copy (not constituting notice) to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention: Adam K. Weinstein

Email: aweinstein@sidley.com

Facsimile: (212) 839 5599

 

 

The Company or any Stockholder, by notice to the other parties hereto, may
designate additional or different addresses for subsequent notices or
communications. All notices and communications will be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five (5) Business
Days after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if transmitted by facsimile; and the next Business Day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next day delivery. If a notice or communication is mailed, transmitted or sent
in the manner provided above within the time prescribed, it is duly given,
whether or not the addressee receives it.

GOVERNING LAW; MUTUAL WAIVER OF JURY TRIAL.

ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
OF SUCH STATE. EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF, AND CONSENTS TO VENUE IN, the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) FOR
ALL PURPOSES HEREUNDER including but not limited to the in personam and subject
matter jurisdiction of those courts, waives any objections to such jurisdiction
on the grounds of venue or forum non conveniens, the absence of in personam or
subject matter jurisdiction and any similar grounds, consents to service of
process by mail (in accordance with the notice provisions of this Agreement) or
any other manner permitted by Law, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT
ANY SUCH LEGAL PROCEEDING WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

19

--------------------------------------------------------------------------------

 

Reproduction of Documents.

This Agreement and all documents relating hereto, including, but not limited to,
(i) consents, waivers, amendments and modifications which may hereafter be
executed, and (ii) certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
optical disk, micro-card, miniature photographic or other similar process. The
parties agree that any such reproduction shall be admissible in evidence as the
original itself in any arbitral, judicial or administrative proceeding, whether
or not the original is in existence and whether or not such reproduction was
made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.

Remedies.

Each of the parties hereto acknowledges and agrees that in the event of any
breach of this Agreement by any of them, the non-breaching party would be
irreparably harmed and could not be made whole by monetary damages. Each party
accordingly agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate and that the parties, in addition to any
other remedy to which they may be entitled at law or in equity, shall be
entitled to compel specific performance of this Agreement.

Further Assurances.

Each of the parties hereto will, without additional consideration, execute and
deliver such further instruments and take such other action as may be reasonably
requested by any other party hereto in order to carry out the purposes and
intent of this Agreement.

No Presumption Against Drafter.

Each of the parties hereto has jointly participated in the negotiation and
drafting of this Agreement. In the event there arises any ambiguity or question
or intent or interpretation with respect to this Agreement, this Agreement shall
be construed as if drafted jointly by all of the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

Severability.

If any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any Person or circumstance
shall be held invalid, illegal or unenforceable in any respect by a Governmental
Authority, such invalidity, illegality or unenforceability shall not affect any
other provision hereof (or the remaining portion thereof) or the application of
such provision to any other persons or circumstances. Upon such determination
that any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any Person or circumstance is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the extent possible.

Entire Agreement.

This Agreement, together with the other agreements referred to herein,
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede and shall supersede all prior agreements and
understandings (whether written or oral) between the Company and the
Stockholders, or any of them, with respect to the subject matter hereof.

20

--------------------------------------------------------------------------------

 

Execution in Counterparts.

This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan shall be effective as
delivery of a manually executed counterpart of this Agreement.

Effectiveness; Termination.

This Agreement shall become effective automatically on the Effective Date,
without further action by any party.  Until the Effective Date (if any), this
Agreement shall be of no force or effect and shall create no rights or
obligations on the part of any party hereto.  This Agreement shall automatically
terminate upon the termination of the Stock Purchase Agreement prior to the
Closing in accordance with its terms.

No Third Party Beneficiaries.

Except as provided in Article VII and Article VIII nothing in this Agreement is
intended or shall be construed to give any Person, other than the parties
hereto, their successors and permitted assigns, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein.

Waiver of Certain Damages.

To the extent permitted by applicable law, each party hereto agrees not to
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any of the transactions contemplated hereby.

Signature pages follow.

 

 

21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

THE COMPANY

 

SEAWORLD ENTERTAINMENT, INC.

 

 

By:  /s/ Gustavo Antorcha

Name:  Gustavo (Gus) Antorcha

Title:  Chief Executive Officer

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

THE HILL PATH ENTITIES

 

 

HILL PATH CAPITAL LP

 

 

By:  /s/ Scott I. Ross

Name: Scott I. Ross

Title: Managing Partner

 

HILL PATH INVESTMENT HOLDINGS LLC

 

 

By: /s/ Scott I. Ross

Name: Scott I. Ross

Title: Managing Partner

 

 

HILL PATH CAPITAL PARTNERS GP LLC as the general partner of each of Hill Path
Capital Partners LP, Hill Path Co-Investment Partners LP and Hill Path Capital
Partners-H LP

 

 

By: /s/ Scott I. Ross

Name: Scott I. Ross

Title: Managing Partner

 

HILL PATH CAPITAL PARTNERS E GP LLC, as the general partner of each of Hill Path
Capital Partners Co-Investment E LP and Hill Path Capital Partners Co-Investment
E2 LP

 

 

By: /s/ Scott I. Ross

Name: Scott I. Ross

Title: Managing Partner

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

HILL PATH CAPITAL PARTNERS S GP LLC, as the general partner of Hill Path Capital
Partners Co-Investment S LP

 

 

By: /s/ Scott I. Ross

Name: Scott I. Ross

Title: Managing Partner

 

HE GP LLC, as the general partner of HEP Fund LP

 

 

By: /s/ Scott I. Ross

Name: Scott I. Ross

Title: Managing Partner

 

HM GP LLC, as the general partner of HM Fund LP

 

 

By: /s/ Scott I. Ross

Name: Scott I. Ross

Title: Managing Partner

 

 

 

[Signature Page to Registration Rights Agreement]